Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2014/0252826 in view of Bolland et al US 2006/0061166.
Claims 1-10, 14, Smith discloses a swing system comprising two swing chains (116) comprising a plurality of links secured to a connector (S-shaped connector); an anchor (an isosceles triangle connector for each chain) secured to the connector.  It is noted that Smith fails to teach each of the chain, the connector, and the anchor at least partially covered with a deformable polymer.  However, Bolland et al discloses a swing system comprising at least one chain (30) coated with a plastic material such that the chain is not exposed (see [0018]); plastics is also known as a polymer (see below definition of plastic from www.dictionary.com).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the chain, the connector, and the anchor of Smith with a partial and/or an entire plastic polymer coating as taught Bolland et al for the purpose of protecting the user form touching the metal chains or preventing the metal chain from being exposed to the user.
Plastic: any of a group of synthetic or natural organic materials that may be shaped when soft and then hardened, including many types of resins, resinoids, polymers, cellulose derivatives, casein materials, and proteins: used in place of other materials, as glass, wood, and metals, in construction and decoration, for making many articles, as coatings, and, drawn into filaments, for weaving. They are often known by trademark names, as Bakelite, Vinylite, or Lucite.
Claim 11, the connector as described above secured to the proximal link defines a chain-connector junction, and wherein the connector secured to the anchor defines an anchor-connector junction (see Fig. 3), the combination as explained would provide a continuous coating of synthetic plastic polymer surrounding the chain-connector junction and the anchor-connector junction.
Claim 12, the chain, the anchor, and the connector as explained comprise a swing chain assembly.
Claim 13, the swing system of Smith includes a bracket (a general rectangle bracket connected to the anchor) attachable the anchor and a swing seat (102).
Claims 15-18, the above explanations would constitute the obvious steps such as selecting, attaching, and mounting.  As for the dipping step, Bolland et al clearly teaches the step of coating which well-known in the art that may include many different methods such as dipping, painting/brushing, etc.  As for a dipping mechanism in claims 16-18, such dipping mechanism could be broadly interpreted as manual dipping the chain, connector, and anchor partially or entirely into a container of polymer by hand and suitable hand tools.
Claims 19 and 20, Fig. 2 of Smith and the explanations would constitute the obvious steps of attaching the connector to the chain by attaching the proximal end of the chain to the first side of the S-hook connector and stamping or bending the first and second side of the S-hook closed for the purpose of preventing disengagement of the S-hook and causing injury.
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the above explanations of Smith US 2014/0252826 clearly pointed all of the structural features of the claimed swing system.  Smith lack the teaching of a single deformable polymer covers each of the chain, the connector, and the anchor.  Bolland clearly discloses a swing system which is clearly analogous to the swing system of Smith and Bolland teaches at least one chain (30) coated with a plastic material.  The Examiner clearly relies only the teachings of the cited references to meet the claimed invention and the motivation (preventing the swing chain from exposing to a user) is also disclosed by Bolland.  It is respectfully submitted that the Examiner has clearly established a prima facie case of obviousness against the claimed invention, and one of ordinary skill in the art would have been able to predict the combination of Smith and Bolland as explained above would have been successful.
As for the new limitation “a single” deformable polymer in claims 1 and 15, Bolland does not specifically the plastic coating as being multiple layers.  Thus, it is obvious if not inherent that Bolland teaches a single deformable plastic/polymer coating the chain.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711